Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
As the result of a frisk of petitioner and a search of his cell, correction officers found a hollowed-out bone with marihuana residue, 7.8 grams of heroin and $550 in cash. After a hearing, petitioner was found guilty of violating prison disciplinary rules prohibiting the possession of drugs, drug paraphernalia and money. Upon review of the record, we find that substantial evidence supports respondent’s determination. Petitioner admitted to possession of drug paraphernalia. However, he failed to adduce proof that the drugs and money were "planted” in his cell. Furthermore, we reject petitioner’s claims that he was denied adequate assistance in preparing his defense or that the penalty imposed of 48 months’ confinement in special housing and loss of privileges was so disproportionate to the offense as to be shocking.
Mikoll, J. P., Mercure, Crew III, Casey and Yesawich Jr., JJ., *618concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.